Name: Commission Regulation (EEC) No 553/92 of 2 March 1992 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community
 Type: Regulation
 Subject Matter: international law;  fisheries;  Europe;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31992R0553Commission Regulation (EEC) No 553/92 of 2 March 1992 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community Official Journal L 060 , 05/03/1992 P. 0007 - 0008 Finnish special edition: Chapter 4 Volume 4 P. 0081 Swedish special edition: Chapter 4 Volume 4 P. 0081 COMMISSION REGULATION (EEC) No 553/92 of 2 March 1992 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 3500/91 (2), Having regard to Commission Regulation (EEC) No 55/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community (3), as last amended by Regulation (EEC) No 552/92 (4), and in particular Article 3 thereof, Whereas the Dutch and German authorities have requested replacement in the list annexed to Regulation (EEC) No 55/87 of nine vessels that no longer meet the requirements laid down in Article 1 (2) of that Regulation; whereas the national authorities have provided all the information in support of the request required pursuant to Article 3 of Regulation (EEC) No 55/87; whereas scrutiny of this information shows that the requirements of the Regulation are met; whereas the vessels in question should be replaced in the list, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 55/87 is amended as indicated in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1992. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 288, 11. 10. 1986, p. 1. (2) OJ No L 331, 3. 12. 1991, p. 2. (3) OJ No L 8, 10. 1. 1987, p. 1. (4) See page 6 of this Official Journal. ANNEX The Annex to Regulation (EEC) No 55/87 is amended as follows: - Vessels to be replaced: External identification Letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) THE NETHERLANDS ZX 119 ZX 106 Kortgene 262 TM 30 De Toekomst PDPI Termunten 221 LO 24 Oostereems Ulrum-Lauwersoog 92 KG 17 Johanna Kortgene 110 WR 171 Gea Catherina PEGS Wieringen 125 TH 41 Volharding Tholen 151 ST 4 Hoop op Zegen Staveren 188 GERMANY SC 30 Beate Wika DKOV Buesum 182 - Vessels replacing the abovementioned vessels: External identification Letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) THE NETHERLANDS GO 60 Maria Goedereede 71 HON 29 Najade Hontenisse 50 UQ 18 Marlena Usquert 221 HD 101 R. H. V. Schijndel Den Helder 221 ZK 36 Lauwers Ulrum-Zoutkamp 110 LO 17 Liquenda PEGS Ulrum-Lauwersoog 125 ZZ 15 Lodijke Zierikzee 132 WR 81 Huibertje Wieringen 96 GERMANY BUES 8 Thedje DKLC Buesum 221